On February 22, 2001, the defendant was sentenced to eight (8) years in the Montana Women's Prison, with three (3) years suspended, for the offense of Burglary, a felony.
On October 11, 2002, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however her court-appointed counsel, Deirdre Caughlan, did not appear. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed without counsel present.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued, thus allowing the defendant time to obtain court-appointed counsel to represent her before the Sentence Review Division.
Done in open Court this 11th day of October, 2002.
*50DATED this 24th day of October, 2002.
Chairman, Hon. David Cybulski; Member, Hon. Katherine R. Curtis and Member, Hon. Marc Buyske.